ORDER
PER CURIAM.
Defendant, Ronald Robinson, appeals from the judgment entered after a jury found him guilty of robbery in the first degree and attempted robbery in the first degree. On appeal, defendant argues that the victims’ identifications of him were the result of impermissibly suggestive police *609procedures and this rendered the victims’ identifications unreliable.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).